Case: 21-10652     Document: 00516499854         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-10652                          October 6, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Wayne Joseph Chang,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-776


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wayne Joseph Chang, federal prisoner # 57957-177, appeals the
   magistrate judge’s order, as well as the order denying his subsequent motion
   for reconsideration thereof, directing him to pay the filing fee for his civil
   action and deferring a decision on his motion to proceed in forma pauperis.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10652      Document: 00516499854          Page: 2   Date Filed: 10/06/2022




                                    No. 21-10652


   As the record does not reflect that the parties consented to proceed before
   the magistrate judge pursuant to 28 U.S.C. § 636(c), the orders in question
   were not appealable to this court, and we are without jurisdiction to review
   them. See Donaldson v. Ducote, 373 F.3d 622, 624-25 (5th Cir. 2004); Butler
   v. S. Porter, 999 F.3d 287, 297 (5th Cir. 2021), cert. denied, 142 S. Ct. 766
   (2022). We are also unable to view Chang’s notice of appeal as effective to
   appeal the subsequent order and judgment of the district court. See United
   States v. Cooper, 135 F.3d 960, 963 (5th Cir. 1998).
          The appeal is accordingly DISMISSED for lack of jurisdiction.




                                          2